         Case 6:20-cv-01351-DDC Document 14 Filed 05/13/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


GRETA CLEMENTS,

               Plaintiff,

v.                                                           Case No. 20-1351-DDC

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

            Defendant.
____________________________________

                               MEMORANDUM AND ORDER

       Defendant’s Unopposed Motion to Remand for Further Proceedings (Doc. 13) asks “this

Court to enter an order reversing and remanding this case for additional administrative

proceedings, which will include holding a new hearing and issuing a new decision.” Doc. 13 at

1. Defendant “further asks the Court to specify . . . that the case is being reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g), and to direct the Clerk of the Court to enter a

judgment in accordance with Fed. R. Civ. P. 58, consistent with” Shalala v. Schaefer, 509 U.S.

292 (1993). Id. at 1–2 (citing Shalala, 509 U.S. at 296–302 (holding that a sentence four remand

order is a final judgment)).

       Upon consideration of defendant’s unopposed motion (Doc. 13), and for good cause

appearing, the court reverses the Commissioner’s decision in this matter under sentence four of

42 U.S.C. § 405(g), and remands the cause to the Commissioner for further administrative

proceedings. Consistent with the Supreme Court’s holding in Shalala, the Clerk of the Court is

directed to enter a separate judgment under Fed. R. Civ. P. 58. Shalala, 509 U.S. at 296–302.
         Case 6:20-cv-01351-DDC Document 14 Filed 05/13/21 Page 2 of 2




       IT IS THEREFORE ORDERED BY THE COURT that the Commissioner’s decision

is REVERSED under sentence four of 42 U.S.C. § 405(g) and REMANDED to the

Commissioner for further administrative proceedings, including holding a new hearing and

issuing a new decision.

       IT IS FURTHER ORDERED BY THE COURT that the Clerk of the Court will enter

a separate judgment under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2021, at Kansas City, Kansas.

                                                    s/ Daniel D. Crabtree
                                                    Daniel D. Crabtree
                                                    United States District Judge




                                                2
